DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 3/29/21.
3.    Claims 1 - 3, 7, 14, 16, and 19 has been amended. Claims 1 - 12, 14, 16 - 19, and 21 - 23 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.

Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1 - 12, 14, 16 - 19, and 21 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Claims 1 are examined according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Jan 7, 2019) and October 2019 Update: Subject Matter Eligibility.
8.	Step 1: 
Claims 1 – 12 and 14 are drawn to a first apparatus.
Claims 16 - 19, and 21 – 23 are drawn to a method.
Claims 19 - 20 are drawn to a second apparatus.

Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
9.	Step 2A: 
10.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
11.	Claim 19 is exemplary: 
 	“An electronic gaming device comprising: a display device; an input device; a dispenser device; a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: In re: Dwayne NELSON U.S. Application No.: 16/397,394 Filed: April 29, 2019Page 8 of 19receive a sequence of wagering events for a wagering game generated based, at least in part, on potential events which may occur in association with a sporting event; receive a first player input value for a first wagering event of the sequence of wagering events, the first player input value based on a first player input by a player of the wagering game via the input device; determine an actual result of a first game event in the sporting event associated with the first wagering event; resolve the first wagering event based, at least on in part, on a comparison of the first player input value to the actual result of the first game event; based on a determination that the first player input value matches the actual result of the first game event: generate a request to receive a second player input value from the player for a second wagering event of the sequence of wagering events; receive the second player input value for the second wagering event of the sequence of wagering events, the second player input value based on a second player input by the player via the input device; resolve the second wagering event based on the second player input value and an actual result of a second game event in the sporting event associated with the second wagering event; based, at least in part, on a determination that the resolved second wagering event results in a winning result for the second wagering event, display an indication that the player has won the wagering game and dispense an award to the player at the dispenser device; and based on a determination that the first player input value does not match the actual result of the first game event terminate the wagering game; and based on the termination of the wagering game, display, via the display device, an indication that the wagering game has been terminated”.

12.	The underlined portion of claim 19 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent Claims 1 and 16 include substantially the same abstract idea as claim 1. Dependent claims 2 – 12, 14, 17, 18 and 20 - 23 merely further define the abstract idea and are not significantly more than the abstract idea.
13.	The claimed abstract idea is related to the abstract idea of providing/conducting a game (i.e. a wagering game) for players by following rules or instructions.
14.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).
14.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as an electronic gaming device comprising: a display device; 257770-2172/P002172-001an input device; a processor circuit; and a memory coupled to the processor circuit. 
as a display device, 257770-2172/P002172-001an input device, a processor circuit and a memory in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
15.	Step 2B: 
16.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
17.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically.
18.    Applicant has claimed an electronic gaming device comprising: a display device; 257770-2172/P002172-001an input device; a dispenser device; a processor circuit; and a memory coupled to the processor circuit.
However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. 
19.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
20.     Following the guidance in the Berkheimer memo, Applicant is directed to Fox (US 20030203751), showing the conventionality of these additional elements (paragraph 38).
21.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
22.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
23.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
24.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	Claims 1 - 7, 9 - 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaifer (US 20020068633) and view of DeWaal (US 20080113765).
27.	Regarding claim 1, Schlaifer discloses a system for facilitating a sports wagering game, the system comprising (abstract): 
a processor circuit (paragraph 19); 
and a memory coupled to the processor circuit (paragraph 19), 
the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to (paragraph 19): 
generate a sequence of wagering events (wagering events shown in FIG. 3) for a wagering game based, at least in part, on potential events (i.e. football plays) which may occur in association with a sporting event, each wagering event comprising a predicted game event and an award value associated with the predicted game event (paragraphs 16, 17, 56 - 64 and FIG. 3); 
receive a first player input value from a player for a first wagering event of a sequence of wagering events of a wagering game, the first player input via an input device of a gaming device (i.e. laptop computers 18a) (abstract and paragraphs 19, 57 - 58 and FIG. 3; The player then predicts that Denver will run for seven or more yards on first down, and enters a wager amount of 20 on this outcome); 
resolve the first wagering event based on the first player input value for the first wagering event and an actual result of a first game event in a sporting event associated with the first wagering event (paragraph 58; The actual outcome is a run for an eight-yard gain, so the players predicted outcome was correct. Based on the payout odds for this outcome of 2:1, the player is credited with 40 points); 
based on the actual result of the first game event (i.e. The actual outcome of run for an eight-yard gain described in paragraph 58), modifying the award value (i.e. the award value described in paragraph 60) of second, subsequent wagering event in the sequence of wagering events (paragraph 17, 57 – 60 and FIG. 3);
receive a second player input value from the player for a second wagering event of the sequence of wagering events, the second player input value (i.e. input value/wager amount of 30 described in paragraph 60) based on a second player input by the player via the input device of a gaming device (i.e. laptop computers 18a); (paragraphs 19, 59 and 60; The player 
and resolve the second wagering event based on the second player input value and an actual result of a second game event in the sporting event associated with the second wagering event (paragraph 17 and 60; The actual outcome turns out to be an incomplete pass, so the player's predicted outcome was incorrect. Based on the amount wagered for this outcome, the player is debited by 30 points).
and based, at least in part, on a determination that the resolved second wagering event results in a winning result for the second wagering event, cause a dispenser device of the gaming device to dispense an award to the player (paragraphs 55 and 60; paragraph 60 teaches that the player then predicts that Denver will pass for a touchdown, and enters a wager amount of 30 on this outcome, which means that if the actual outcome is Denver pass for a touchdown, the player will be credited 30 points compare to debited by 30 points if the actual outcome is Denver does not pass for a touchdown).
Schlaifer fails to explicitly disclose the following limitation:
based on the result of the first wagering event, modifying a second, subsequent wagering event  
DeWaal teaches:
based on the result of the first wagering event, modifying a second, subsequent wagering event (paragraphs 175 – 176; paragraphs 175 – 176 
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Schlaifer in view of DeWaal to include the aforementioned limitations in order to achieve the predictable result of improved player’s interest (i.e. by increasing the potential winning amount for players in the next round/second wagering event).
28.	Regarding claim 2, Schlaifer discloses wherein the machine-readable instructions further cause the processor circuit to: generate a request to receive the second player input value based in part on the actual result of the first game event in the sporting event associated with the first wagering event (paragraphs 56 – 60 and FIG. 3).
29.	Regarding claim 3, Schlaifer discloses wherein the machine-readable instructions further cause the processor circuit to (paragraphs 61 – 62 and FIG. 3): 
generate, based in part on the actual result of the second game event, a request to receive a third player input value from the player for a third wagering event of the sequence of wagering events (paragraphs 61 – 62 and FIG. 3); 
receive the third player input value from the player (paragraphs 61 – 62 and FIG. 3); 
and resolve the third wagering event based on the third player input value and an actual result of a third game event in the sporting event associated with the third wagering event (paragraphs 61 – 62 and FIG. 3).

for each wagering event in the sequence, update a player score value for the wagering game based on resolving the respective wagering event (paragraphs 56 – 60), 
wherein the machine-readable instructions to determine the result of the first wagering event comprises machine-readable instructions to determine whether the first player input value results in a winning result for the first wagering event, ( paragraphs 56 – 60), and 
 wherein the machine-readable instructions to resolve the second wagering event 
31.	Regarding claim 5, Schlaifer discloses:
wherein the machine-readable instructions to update the player score value for the first wagering event further comprises machine- readable instructions to, in response to determining that the first player input value for the first wagering event results in the winning result for the first wagering event, increas
wherein machine-readable instructions to update the player score value for the second wagering event further comprises machine-readable instructions to, in response to determining that the second player input value for the second wagering event results in the winning result for the second wagering event, 
and wherein the machine-readable instructions further cause the processor circuit to: after resolving the sequence of wagering events, determine whether the player score value satisfies a threshold value (paragraphs 56 – 60).
32.	Regarding claim 6, Schlaifer discloses wherein the machine-readable instructions further cause the processor circuit to (paragraphs 15 and 36): 
determine, for each respective player of a plurality of players, a respective player score value based on resolving the sequence of wagering events for the respective player; resolving the wagering game by determining a maximum player score value of the plurality of respective player score values (paragraphs 15 and 36); 
and cause a prize to be awarded to the player associated with the maximum player score value (paragraphs 15 and 36).
33.	Regarding claim 7, Schlaifer discloses wherein the machine-readable instructions further cause the processor circuit to (paragraphs 15 and 36): 
for each wagering event of sequence of wagering events, resolve the wagering event for each respective player of a plurality of respective players, wherein resolving the wagering event for each respective player comprises (paragraphs 15 and 36): 
receiving a respective player input value from the respective player for the respective wagering event (paragraphs 15 and 36); 
determining whether the respective player input value corresponds to the actual result of a respective game event in the sporting event (paragraphs 15 and 36); 
and in response to determining that the respective player input value does not correspond to the actual result of the respective game event, eliminating the respective player from the wagering game (paragraphs 15 and 36).
34.	Regarding claim 9, Schlaifer discloses:
wherein the machine-readable instructions to determine a result of the first wagering event further comprises the machine-readableAMENDMENT AND RESPONSE UNDER 37 CFR §1.111Page 5 Application Number: 16/397,394 instructions to determine  the first player input value for the first wagering event is equal to a first result value (i.e. an eight-yard gain) associated with a winning result for the first wagering event (paragraphs 56 – 60; paragraph 58 teaches The player then predicts that Denver will run for seven or more yards, and enters a wager amount of 20 on this outcome. The actual outcome is a run for an eight-yard gain, so the players predicted outcome was correct).
35.	Regarding claim 10, Schlaifer discloses:
wherein the machine-readable instructions to determine a result of the first wagering event further comprises the machine-readable instructions to determine whether the first player input value for the first wagering event is within a first predetermined range of values (i.e. a range of values that include all the values that is more than seven yards, for example, the range between 7 and 100 yards) comprising a first result value (i.e. an eight-yard gain) associated with a winning 
36.	Regarding claim 11, Schlaifer discloses: 
wherein the machine-readable instructions to determine a result of the first wagering event further comprises machine-readable instructions to determine whether the first player input value for the first wagering event is nearer to a first result value (i.e. an eight-yard gain) associated with a winning result for the first wagering event than another first player input value of another player (i.e. a second player of the players described in paragraph 6) of a plurality of players of the wagering game (paragraphs 6 and 56 – 60), 
37.	Regarding claim 12, Schlaifer discloses:
wherein the first player input value comprises one of: AMENDMENT AND RESPONSE UNDER 37 CFR §1.111Page 6 Application Number: 16/397,394 a selection, of one of a plurality of predetermined options, wherein each of the plurality of predetermined options corresponds to a prediction of a future result (i.e. the result of Denver run for eight yards) for the first game event, and an input of a first numerical value corresponding to a first prediction by the player of a first future result for the first game event (paragraphs 56 – 60 and FIG. 3; paragraph 58 teaches The player then predicts that Denver will run for seven or more yards, and enters a wager amount of 20 on this outcome. The actual outcome is a run for an eight-yard gain, so the players predicted outcome was correct).
38.	Regarding claim 14, Schlaifer discloses:
wherein the sporting event comprises one of a live sporting event, a simulated sporting event, and a recorded sporting event (paragraphs 17 and 56 – 60).
39.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaifer (US 20020068633) and in view of Ahlin (US 20090061978) and in view of DeWaal (US 20080113765) and further in view of Crawford (US 20060058082).
40. 	Regarding claim 8, the combination of Schlaifer, Ahlin and DeWaal teach the invention substantially as disclosed, but fails to explicitly disclose the following limitation of:
wherein the machine-readable instructions further cause the processor circuit: determine, after resolving the sequence of wagering events, a remaining player of the plurality of respective players that has not been eliminated. 
Crawford teaches:
wherein the machine-readable instructions further cause the processor circuit: determine, after resolving the sequence of wagering events (i.e. the wagering events described in paragraph 174), a remaining player of the plurality of respective players that has not been eliminated (paragraphs 169 and 174; once a player wagers and loses all of their chips they are eliminated from the tournament. If it is a single table tournament, then the last player remaining is the winner of the tournament)
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of the combination of Schlaifer, Ahlin and DeWaal in view of Crawford to include the aforementioned limitations in order to achieve the predictable result of increased player interest and excitement.
41.	Claim(s) 16 – 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ahlin (US 20090061978) and in view of DeWaal (US 20080113765).
42.	Regarding claim 16, Ahlin discloses a method comprising (abstract): 
analyzing, by a processor circuit, a sporting event (i.e. sporting event described in paragraph 12 and 18) to generate a sequence of wagering events (i.e. .the mini event described in paragraphs 15 - 17) for a wagering game based, at least in part, on potential events which may occur in association with the sporting event (paragraphs 12 and 15 - 18); 
for each wagering event of the sequence of wagering events, prior to an occurrence of a game event in the sporting event associated with the wagering event, receiving a first player input value (i.e. the amount of a bet via text messaging) for the wagering event at first gaming device at a receiver device via a first input device of the first gaming device (i.e. cellular telephones described in paragraph 10), the first player input value (i.e. the amount of a bet via text messaging)  based on a first player input by a first player of the wagering game (paragraphs 10, 12, 15 – 18, 22 and 58), 
determining, an actual result of the game event (i.e. field goal attempt or first down attempt) in the sporting event associated with the wagering event (paragraph 16); 
Ahlin fails to explicitly disclose the following limitations:
“prior to an occurrence of a game event in the sporting event associated with the wagering event”, receiving a second player input value for the wagering event at a second gaming device at the receiver device via a second input device of the second gaming device,, the second player input value based on a second player input by a second player of the wagering game;
and determining, by the processor circuit based on a comparison of the first player input value and the second player input value to the actual result of the game event, a result of the wagering event for the first gaming device and a result of the wagering event for the second gaming device;

eliminating the first gaming device from the wagering game based, at least in part, on the results for the first gaming device for the sequence of wagering events not satisfying a threshold;
transmitting an indication to the first gaming device that the first gaming device has been eliminated; transmitting an indication to the second gaming device that the second player has won the wagering game; and based on the first gaming device being eliminated, causing the second gaming device to provide an award to the second player at the second gaming device.
DeWaal teaches:
prior to an occurrence of a game event associated with the wager/wagering event described in paragraph 2 and 3 (i.e. a game event in the sporting event associated with the wagering event), receiving a second player input value (player C’s input via through input device of the gaming machine in the gaming system) for the wagering event at a second gaming device at the receiver device via a second input device of the second gaming device
and determining, by the processor circuit based on a comparison of the first player input value and the second player input value to the actual result (i.e. The designated selection 210 described in paragraph 179) of the game event, a result of the wagering event for the first gaming device and a result of the wagering event for the second gaming device (abstract; paragraphs 174 - 179);
eliminating the first gaming device from the wagering game based, at least in part, on the results for the first gaming device for the sequence of wagering events not satisfying a threshold (i.e. the threshold of winning the first and second round described in paragraphs 174 - 179) (abstract; paragraphs 174 - 179);
transmitting an indication to the first gaming device (i.e. the gaming device of player A) that the first gaming device has been eliminated; transmitting an indication to the second gaming device (i.e. the gaming device of player C) that the second player has won the wagering game; and based on the first gaming device being eliminated, causing the second gaming device to provide an award to the second player at the second gaming device. (abstract; paragraphs 174 – 179; Player A picked a non-designated selection 206 while Player C picked the designated selection 210. Accordingly, Player C wins the award (i.e., $10,000) of the bonus event while Player A is eliminated from the bonus event).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Ahlin in view of DeWaal to include the aforementioned limitations in order to achieve the predictable result of improved player interest (i.e. the interest of those players who prefer multiple player games).

for a first wagering event in the sequence of wagering events, determining, a third player input value and an actual result of a game event associated with the first wagering event (paragraphs 10, 12, 15 – 18, 22); and 
based on the third player input value matching the actual result of the game event associated with the first wagering event, generating a request for a fourth player input value associated with a second, subsequent wagering event (paragraphs 10, 12, 15 – 18, 22),

44.	Regarding claim 18, Ahlin discloses determining the result of the wagering event for the first gaming device comprises determining whether the first player input value results in a winning result for the wagering event based, at least in part, on if the first player input value matches the actual result of the game event (paragraphs 10, 12, 15 – 18, 22).
45.	Claim(s) 19 and 21 – 23 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ahlin (US 20090061978) and in view of Schlaifer (US 20020068633) and further in view of DeWaal (US 20080113765).
46.	Regarding claim 19, Ahlin discloses an electronic gaming device comprising (abstract and paragraph 10): 
a display device (paragraph 10); 
a dispenser device (paragraph 28); 
an input device (abstract and paragraph 10); 
a processor circuit (i.e. the processor of cellular telephones or personal digital assistants) (abstract and paragraph 10); 
and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to (paragraph 10): 
receive a sequence of wagering events (i.e. the mini event described in paragraphs 15 - 17) for a wagering game generated based, at least in part, on potential events which may occur in association with a sporting event (i.e. sporting event described in paragraph 12 and 18) ( paragraphs 12 and 15 - 18); 
receive a first player input value (i.e. the amount of a bet via text messaging, which is inputted via input portion of cellular telephone) for a first wagering event of the sequence of wagering events the first player input value (i.e. the amount of a bet via text messaging described in paragraphs 10 and 22) based on a first player input by a player of the wagering game) via the input device (paragraphs 10, 12, 15 – 18, 22); 
determine an actual result of a first game event (i.e. field goal attempt or first down attempt) in the sporting event associated with the first wagering event (paragraph 16); 
resolve the first wagering event based, at least on in part, on a comparison of the first player input value to the actual result of the first game event (paragraph 28; the betting server 50 maintains a record of the 
Ahlin fails to explicitly disclose the following limitation:
based on a determination that the first player input value matches the actual result of the first game event: 
generate a request to receive a second player input value from the player for a second wagering event of the sequence of wagering events
receive the second player input value for the second wagering event of the sequence of wagering events, the second player input value based on a second player input by the player via the input device; 
resolve the second wagering event based on the second player input value and an actual result of a second game event in the sporting event associated with the second wagering event;
 based, at least in part, on a determination that the resolved second wagering event results in a winning result for the second wagering event, display an indication that the player has won the wagering game and dispense  award to the player at the dispenser device;
Schlaifer teaches:
based on a determination that the first player input value matches the actual result (i.e. the actual result/outcome of a run for an eight-yard gain as described in paragraph 58) of the first game event (paragraph 58; The player then predicts that Denver will run for seven or more yards, and enters a wager amount of 20 
generate a request to receive a second player input value from the player for a second wagering event (i.e. the second wagering event with three new outcome choices described in paragraphs 59 and 60) of the sequence of wagering events (paragraphs 59 and 60).
receive the second player input value (i.e. The player enters a wager amount of 30 as described in paragraph 60) for the second wagering event of the sequence of wagering events, the second player input value based on a second player input by the player via the input device (i.e. personal digital assistants 18c described in paragraph 19) (paragraphs 19, 59 and 60);
 resolve the second wagering event based on the second player input value and an actual result (i.e. the actual result of an incomplete pass described in paragraph 60) of a second game event associated with the second wagering event (i.e. in the sporting event associated with the second wagering event) (paragraphs 59 and 60); and 
based, at least in part, on a determination that the resolved second wagering event results in a winning result for the second wagering event, display an indication that the player has won the wagering game and dispense  award to the player at the dispenser device (paragraphs 55 and 60; paragraph 60 teaches that the player then 
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Ahlin in view of Schlaifer to include the aforementioned limitations in order to achieve the predictable result of improving player’s gaming experience.
The combination of Ahlin and Schlaifer fail to explicitly disclose the following limitation:
and based on a determination that the first player input value does not match the actual result of the first game event terminate the wagering game; and based on the termination of the wagering game, display, via the display device, an indication that the wagering game has been terminated. AMENDMENT AND RESPONSE UNDER 37 CFR §1.111Page 9 Application Number: 16/397,394
DeWaal teaches:
and based on a determination that the first player input value does not match the actual result of the first game event terminate the wagering game; and based on the termination of the wagering game, display, via the display device, an indication that the wagering game has been terminated. (i.e. player B is eliminated from the bonus event described in paragraph 175) (abstract and paragraphs 174 – 179) AMENDMENT AND RESPONSE UNDER 37 CFR §1.111Page 9 

47. 	Regarding claim 21, DeWaal teaches the machine-readable instructions further cause the processor circuit to, for each wagering event of the sequence of wagering events which is resolved, increment a progressive award associated with the wagering game (abstract; paragraphs 101 and 174 – 179).
48.	  Regarding claim 22, DeWaal teaches the machine-readable instructions further cause the processor circuit to: monitor a sequential number of winning results for the sequence of wagering events; and based on a determination that the sequential number of winning results satisfies a threshold, award the progressive award (abstract; paragraphs 101 and 174 – 179).
49.	  Regarding claim 23, DeWaal teaches the threshold is one of a number of losing results, a number of winning results (i.e. winning the first and second round described in paragraphs 174 – 179), a point value, a winning streak value, and a losing streak value (abstract; paragraphs 174 – 179).

Response to Arguments
50.	Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. 

	The examiner respectfully disagrees.
The additional elements of “(accepting) first player input value based on a first player input”, "(accepting) second player input value based on a second player input” and “(providing) an award to the player“ can all be performed by a generic computer because a generic computer can accept (player) input and provide output (i.e. an award) and the dispenser device is well known and conventional in the art.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims are directed to an abstract idea and the 101 rejections are being maintained.
52. 	Regarding claims 1 - 12, 14, 16 - 19, and 21 - 23, the applicant argues that the cited prior art does not teach all the newly amended limitations of the claims (Remarks, pages 5 - 9).
	The examiner respectfully disagrees.
	The cited prior art teach all the newly amended limitations of claims 1 - 12, 14, 16 - 19, and 21 – 23 (see rejections above for details).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715